                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

In re: Oil Spill by the Oil Rig                  *                    MDL No. 2179; CA 10-2771
       "Deepwater Horizon" in the Gulf           *
       of Mexico, on April 20, 2010              *                    SECTION: J
                                                 *
Applies to: All Cases                            *                    JUDGE BARBIER
                                                 *
                                                 *                    MAGISTRATE SHUSHAN
*     *    *   *    *   *   *    *    *   *    * *

                                     PRE-TRIAL ORDER NO. 25

     [Clarifying the Pleading Bundles, Responsive Pleadings, and the Master Complaints]


          At the suggestion and stipulation of Plaintiffs, by and through Plaintiffs' Liaison Counsel

and the Plaintiffs Steering Committee, and of Defendants, by and through Defense Liaison

Counsel,1 in order to clarify Case Management Order No. 1 [PTO No. 11], and to facilitate the

efficient and effective management and prosecution of the coordinated actions herein:

          IT IS ORDERED that the scope and effect of the "B1" BUNDLE MASTER COMPLAINT [Doc

879], the "B3" BUNDLE MASTER COMPLAINT [Doc 881], and the "D1" BUNDLE MASTER

COMPLAINT [Doc 880], (collectively referred to herein as "Master Complaints"), are hereby

clarified as follows:


1
    The Court notes that Defendant Nalco objects to paragraph 4 of this Pre-Trial Order.
                                                                                                   1
       1. Pleading Bundle B3, as described in Section III(B) of CMO No. 1 [PTO 11], is

clarified as follows: “Clean-Up, Medical Monitoring, and Post-April 20 Personal Injury

Claims. This pleading bundle will include all claims, of any type, relating to post-explosion

clean-up efforts asserted against Defendants not named in the B1 Master Complaint, as well as

all claims for personal injury and/or medical monitoring for exposure or other injury occurring

after the explosion and fire of April 20, 2010. The Pleading Bundles described in the CMO and

further herein have been created for administrative purposes, and a plaintiff is accordingly

permitted to assert claims within both Pleading Bundle B1 and Pleading Bundle B3 without

being deemed to have “split” his or her cause of action.

       2.   For the purpose of clarifying the defendants’ obligations to provide responsive

pleadings under the CMO, the cases identified in EXHIBIT 1 shall be deemed to comprise all

cases currently pending in the MDL that fall within Pleading Bundle A as defined in PTO No.

11, and the cases identified in EXHIBIT 2 shall be deemed to comprise all cases currently pending

in the MDL that fall within Pleading Bundle C as defined in PTO No. 11.

       3. Any case currently pending in the MDL that does not fall within Pleading Bundles A

or C is deemed to fall within one or more of the following: Pleading Bundle B1, Pleading

Bundle B3, and/or Pleading Bundle D1, as may be applicable.

       4. Any individual plaintiff who is a named plaintiff in a case that falls within Pleading

Bundle B1, B3, D1, or D2, or any combination thereof, is deemed to be a plaintiff in the

applicable Master Complaint(s). Plaintiffs Liaison Counsel shall provide to Defense Liaison




                                                                                               2
Counsel a list of plaintiffs included in these bundles within a time period to be agreed to between

Liaison Counsel.

       5. For the procedural and administrative purpose of answering or otherwise responding

to the complaints in Pleading Bundles B1, B3 and D1, (and subject to the provisions of

Paragraph 8), as to any Defendant named in one or more Master Complaint(s), the allegations,

claims, theories of recovery and/or prayers for relief contained within the pre-existing petition or

complaint are deemed to be amended, restated, and superseded by the allegations, claims,

theories of recovery, and/or prayers for relief in the respective Master Complaint(s) in which the

Defendant is named that apply to the pre-existing petition or complaint.

       6. Subject to the provisions of Paragraph 8, any plaintiff-specific allegations or lack

thereof in an individual petition or complaint covered by a Master Complaint - such as

allegations concerning a plaintiff's domicile and/or residence, whether plaintiff filed an OPA

claim with BP and/or the Gulf Coast Claims Facility, the location and type of real or movable

property at issue, plaintiff's occupation or type of business and allegations of damages and/or

injuries, if any, as asserted by that plaintiff in his individual petition or complaint - may be cited

for illustrative purposes by any defendant in any motion to dismiss the relevant Master

Complaint.


       7. As to those cases which are allocated to Pleading Bundle A or C, the 30 day deadline

for any defendant to file any responsive pleadings will not begin to run until the later of (a) the

date such complaint or petition is served upon a defendant or (b) the date classification of such




                                                                                                    3
complaint into its appropriate pleading bundle(s) occurs.         Nothing in this paragraph shall

preclude the parties from seeking the Court's approval to extend the 30 day deadline for a

defendant to file a responsive pleading to any case which is allocated to Pleading Bundle A or C.

          8. All individual petitions or complaints that fall within Pleading Bundles B1, B3, D1, or

D2, whether pre-existing or filed hereafter, are stayed until further order of the Court.

          9. Whether through counsel or pro se, any individual or entity who heretofore has not

filed a complaint, petition or claim in limitation arising out of the Deepwater Horizon oil spill

and who desires to bring a claim in Limitation [No. 10-2771] and/or assert a cause of action

subject to one or more of the Master Complaints, [Doc 879 and/or 881], may do so by filing

directly into Civil Action No. 10-8888 the form reflected in EXHIBIT 3 [“short form”] or other

form prepared and supplied by the Plaintiffs' Steering Committee and approved by the Court.

The filing of a short form in Civil Action No. 10-8888 shall be deemed to be a simultaneous

filing of an answer and claim in Civil Action No. 10-2771 and an intervention into one or more

of the Master Complaints [Doc 879 and/or 881] in Civil Action No. 10-md-2179. The filing of

short form joinders shall be fully subject to the provisions of PTO No. 20, addressing Direct

Filing.

          10. Subject to the provisions of Paragraph 15 and the Direct Filing Order [PTO No. 20],

the filing of the Master Complaints shall not waive any contentions relating to venue,

jurisdiction, or choice of law, all of which are specifically preserved.

          11. The filing of the Master Complaints shall not be deemed to waive or supersede

requests for the certification of one or more class actions (and/or sub-classes) under Rule 23,




                                                                                                  4
(which proceedings are currently stayed pursuant to Paragraph VII of CMO No.1 [PTO No. 11]),

except to the extent that such proposed class definitions and/or allegations are covered in one or

more of the Master Complaints, which are hereby deemed to be the operative complaints with

respect to same.

       12. Defendants who have been properly served with the applicable Master Complaint(s)

or have agreed to accept or waive such service of process shall have 30 days from the date of this

Order to file any responsive pleadings referenced in Paragraph IV(B) of CMO No. 1 [PTO No.

11].   Likewise, Defendants who have been properly served with any Bundle A individual

complaint listed on Exhibit 1 shall have 30 days from the date of this Order to file any responsive

pleadings referenced in Paragraph IV(B) of CMO No. 1 [PTO No. 11]. Defendants who have

not been properly served with the applicable Master Complaint(s) and who have not agreed to

accept or waive such service of process shall have 30 days from the date of proper service to file

any responsive pleadings referenced in Paragraph IVB of the CMO. Consistent with the CMO,

Memoranda in Opposition to any Rule 12(b)(1), 12(b)(6), or 12(c) motions shall be filed within

30 days of the filing of said motion. Any Reply Briefs shall be filed within 30 days of the filing

of any Memoranda in Opposition. The page limitation for responsive motions and oppositions to

responsive motions shall be set at 50 pages, and the page limitation for replies to oppositions

shall be set at 25 pages.

       13. The proper service of any Master Complaint as to any Defendant named therein shall

constitute service on behalf of all plaintiffs who are deemed to be plaintiffs in the respective

Master Complaints as contemplated in Paragraph 4 of this Order.




                                                                                                 5
       14. Plaintiffs in a pre-existing petition or complaint are not required to file a short form

joinder but should they desire to adopt the short form joinder for the purposes of making a claim

in the Limitation proceeding [No. 10-2771], they may file with the Court and serve upon counsel

through LNFS a short form joinder consistent with the deadlines already established for the

submission of claims in Limitation.

       15.   In answering or otherwise responding to each Master Complaint, no defenses,

objections, motions or exceptions for lack of jurisdiction, lack of presentment, mootness, lack of

standing, or any other defense that may be specific or unique to any particular plaintiff shall be

waived, and all such defenses, objections, motions and/or exceptions specific to any particular

plaintiff shall be reserved. In addition, any and all rights under the Hague Convention shall not

be deemed to be waived by the entry of this Order, and are hereby preserved.

       16. With respect to any new petition or complaint that is filed in or transferred to MDL

No. 2179, the old Plaintiff Fact Sheet [Doc 642-1] is hereby replaced with the Plaintiff Profile

Form attached as EXHIBIT 4. Consistent with the Order Regarding Plaintiff Profile Form [Doc

642], any plaintiff who does not file a short-form joinder [EXHIBIT 3] must serve via LNFS a

completed Plaintiff Profile Form as reflected in EXHIBIT 4 within sixty (60) days of transfer to,

removal to or filing in the Eastern District of Louisiana. However, a plaintiff who files a short-

form joinder does not have to also serve a PPF.

       17. The phrase ‘substantially similar’ as used in Paragraph 9 of this Order shall mean all

of the data fields of the attached approved Short Form. That is, without further order of the

Court, the Short Form can be refined in terms of paper or form size, type size, fonts, graphics, etc




                                                                                                  6
(so long as it contains all the data fields approved in the attached) to make it clearer, more user-

friendly, less expensive to mail or administer, etc.

       18. Paragraph 18 of the "B3" Bundle Master Complaint [Doc 881] is amended to delete

the second sentence of the paragraph in its entirety, such that only the factual allegations of the

B1 Master Complaint are incorporated into and made a part of the B3 Master Complaint, but not

any causes of action. Likewise, Paragraph 55 of the "D1" BUNDLE MASTER COMPLAINT [Doc

880] is clarified to mean that only the factual allegations of the B1 Master Complaint are

incorporated into and made a part of the D1 Master Complaint, but not any causes of action.

       19. No provision of this Stipulated Order shall be construed to permit the assertion of

any class actions or class claims as part of the Master Claim in Limitation [No. 10-2771] or

otherwise as part of the Limitation Action [No. 10-2771].

       New Orleans, Louisiana this 12th day of January, 2011.

       SIGNED this ___ day of -------------,, 2011, in New Orleans, Louisiana.



                                                             United States District Judge
                                                             Hon. Carl J. Barbier
                                                             U.S. District Court Judge




                                                                                                  7
D 1607437 v1-24010/0002 PLEADINGS
                                          MDL 2179
                            In Re: Oil Spill by Deepwater Horizon
                                   Pleading Bundle A Cases
                                   *List comports with BP and Anadarko lists.

  Plaintiff    Plaintiff
  Last Name    First Name Case Caption                             EDLA Docket    Filing Attorney

                                                                                  James C. Klick
                                                                                  (Herman, Herman, Katz &
  Becnel       Melinda    Melinda Becnel v. BP, PLC                2:10-cv-3066   Cotlar)

                                                                                  Anthony G. Buzbee
  Benton       Oleander   Oleander Benton v. Transocean, Ltd.      2:10-cv-4226   (The Buzbee Law Firm)

                                                                                  Gerald E. Meunier
                                                                                  (Gainsburgh, Benjamin,
                                                                                  David, Meunier &
  Crawford     Douglas    Douglas Crawford v. BP, PLC              2:10-cv-1540   Warshauer)

                          Matthew Davis v. Cameron International                  Anthony G. Buzbee
  Davis        Matthew    Corporation                            2:10-cv-3169     (The Buzbee Law Firm)

                                                                                  Anthony G. Buzbee
  Faulk        Shane      Shane Faulk v. Transocean, Ltd.          2:10-cv-4227   (The Buzbee Law Firm)

                                                                                  Anthony G. Buzbee
  John         Lance      Lance John v. Transocean, Ltd.           2:10-cv-4229   (The Buzbee Law Firm)

                                                                                  Robert P. Wynne
  Johnson      Elton      Elton Johnson v. BP, PLC                 2:10-cv-1674   (Arnold & Itkin, LLP)

                                                                                  John W. deGravelles
                                                                                  (deGravelles, Palmintier,
  Jones        Michelle   Michelle Jones v. Transocean,, Ltd.      2:10-cv-1196                  g )
                                                                                  Holthaus & Fruge)

                          Brad Jones v. Cameron International                     Anthony G. Buzbee
  Jones        Brad       Corporation                              2:10-cv-3184   (The Buzbee Law Firm)

                          Tracy Kleppinger v. Transocean                          Steve J. Gordon
  Kleppinger   Tracy      Offshore Deepwater Drilling, Inc.        2:10-cv-3168   (Gordon, Elias & Seely)

                          Joshua Kritzer v. Transocean Offshore                   Kurt B. Arnold
  Kritzer      Joshua     Deepwater Drilling, Inc.                 2:10-cv-4427   (Arnold & Itkin)

                                                                                  David P. Bruchhaus
  Lavergne     Carl       Carl Lavergne v. Transocean, Ltd.        2:10-cv-4211   (Mudd & Bruchhaus)


                                                                                  Johnny N. Garza, Jr.
                          Heber Morales v. BP Exploration and                     (Abraham, Watkins, Nichols,
  Morales      Heber      Production, Inc.                         2:10-cv-4360   Sorrels, Agosto & Friend)




1/12/2011                                             -1-                                              ~7077790.XLS
                                         MDL 2179
                           In Re: Oil Spill by Deepwater Horizon
                                  Pleading Bundle A Cases
                                 *List comports with BP and Anadarko lists.

  Plaintiff   Plaintiff
  Last Name   First Name Case Caption                            EDLA Docket    Filing Attorney

                                                                                George W. Healy, IV
                                                                                (George W. Healy &
  Murray      Chadwick   Chadwick Murray v. Transocean, Ltd.     2:10-cv-2814   Associates)

                                                                                Soren E. Gisleson
                                                                                (Herman, Herman, Katz &
  Reed        Darrell    Darrell Reed v. BP, PLC                 2:10-cv-4252   Cotlar)

                         Karl Rhodes v. Transocean Offshore
  Rhodes      Karl       Deepwater Drilling, Inc.                2:10-cv-1502   Richard R. Kennedy

                                                                                David A. Hilleren
  Roberts     Kenneth    Kenneth Roberts v. BP, PLC              2:10-cv-3815   (Hilleren & Hilleren)

                                                                                Scott R. Bickford
  Roshto      Shane      Shane Roshto v. Transocean, Ltd.        2:10-cv-1156   (Martzell & Bickford)

                         Kelli Taquino v. Transocean Holdings,                  John H. Smith
  Taquino     Kelli      LLC                                     2:10-cv-1921   (McKernan Law Firm)

                                                                                Paul M. Sterbcow
                                                                                Lewis, Kullman, Sterbcos &
  Williams    Michael    Michael Williams v. Transocean, Ltd.    2:10-cv-1243   Abramson)




1/12/2011                                             -2-                                               ~7077790.XLS
                                                MDL 2179
                                  In Re: Oil Spill by Deepwater Horizon
                                         Pleading Bundle C Cases
                                     * List comports with BP, HESI and Anadarko lists.

Plaintiff(s)               Case Caption                                     EDLA Docket    Filing Attorney

City of Greenville, City
of Evergreen, City of                                                                      Jere L. Beasley
Georgiana, Town of         City of Greenville, City of Evergreen, City of                  (Beasley, Allen, Crow,
McKenzie                   Georgiana, Town of McKenzie v. BP, PLC           2:10-cv-4185   Methvin, Portis & Miles)

                           State of Alabama ex rel. Troy King, Attorney                    Troy King
State of Alabama           General v. BP, PLC                               2:10-cv-4182   (Alabama Attorney General)

                           State of Alabama ex rel. Troy King, Attorney                    Troy King
State of Alabama           General v. Transocean, Ltd.                      2:10-cv-4183   (Alabama Attorney General)

                                                                                           Camille A. Morvant, II
                           State of Louisiana v. BP Exploration &                          (D.A., Parish of Lafourche)
State of Louisiana         Production, Inc.                                 2:10-cv-1757   (Lafourche Parish)

                                                                                           Stephen B. Murray
                           State of Louisiana v. BP Exploration &                          (Murray Law Firm)
State of Louisiana         Production, Inc.                                 2:10-cv-1758   (Plaquemines Parish)

                                                                                           Victor L. Marcello
                                                                                           (Talbot, Carmouche &
                           State of Louisiana v. BP Exploration &                          Marcello)
State of Louisiana         Production, Inc.                                 2:10-cv-1759   (Terrebone Parish)

                                                                                           Tom W. Thornhill
                           State of Louisiana v. BP Exploration &                          (Thornhill Law Firm)
State of Louisiana         Production, Inc.                                 2:10-cv-1760   (St. Tammany Parish)

                                                                                           Peter J. Butler, Jr.
                           State of Louisiana v. BP Exploration &                          (Breazeale, Sachse & Wilson)
State of Louisiana         Production, Inc.                                 2:10-cv-2087   (St. Bernard Parish)

                                                                                           Victor L. Marcello
                                                                                           (Talbot, Carmouche &
                           State of Louisiana v. BP Exploration &                          Marcello)
State of Louisiana         Production, Inc.                                 2:10-cv-2996   (New Iberia Parish)

                                                                                           Victor L. Marcello
                                                                                           (Talbot, Carmouche &
                           State of Louisiana v. BP Exploration &                          Marcello)
State of Louisiana         Production, Inc.                                 2:10-cv-2997   (St. Mary Parish)

                           State of Louisiana v. Triton Asset Leasing                      James D. "Buddy" Caldwell
State of Louisiana         GmBH                                             2:10-cv-3059   (Louisiana Attorney General)




1/12/2011                                                    -1-                                             Bundle C Cases.XLS
                                              MDL 2179
                                In Re: Oil Spill by Deepwater Horizon
                                       Pleading Bundle C Cases
                                   * List comports with BP, HESI and Anadarko lists.

Plaintiff(s)             Case Caption                                   EDLA Docket    Filing Attorney

                         State of Louisiana v. BP Exploration &                        Leon Cannizzaro, Jr.
State of Louisiana       Production, Inc.                               2:10-cv-2731   (Orleans Parish)

State of Quintana Roo,   State of Quintana Roo,Republic of Mexico v.                   Enrique G. Serna
Mexico                   BP, PLC                                        2:10-cv-4241   (Serna & Associates)

State of Tamaulipus,     State of Tamaulipus, Republic of Mexico v.                    Enrique G. Serna
Mexico                   BP, PLC                                        2:10-cv-4240   (Serna & Associates)

State of Veracruz,       State of Veracruz, Republic of Mexico v. BP,                  Enrique G. Serna
Mexico                   PLC                                            2:10-cv-4239   (Serna & Associates)

                         United States of America v. BP Exploration &
USA                      Production, Inc.                             2:10-cv-4536     Jim Letten

                         United States of America v. Transocean
USA                      Holdings, LLC                                  2:10-cv-4397   Jim Letten




1/12/2011                                                 -2-                                            Bundle C Cases.XLS
                                         IN RE: OIL SPILL by “Deepwater Horizon”
                                                    DIRECT FILING SHORT FORM 1
                            Authorized by Order of the Court, Civil Action No. 10 md 2179 Rec. Doc. 982
              (Copies of said Order having also been filed in Civil Actions No. 10-8888 and 10-2771)
MDL 2179                                                               SECTION: J                                                JUDGE CARL BARBIER
      CLAIM IN LIMITATION--JOINDER IN MASTER ANSWER--INTERVENTION AND JOINDER
               IN MASTER COMPLAINTS – PLAINTIFF/CLAIMANT PROFILE FORM
    By submitting this document, I am asserting a claim in Complaint and Petition of Triton Asset Leasing GmbH, et
    al., No. 10-2771; adopt and incorporate the Master Answer [Rec. Doc. 244] to the Complaint and Petition of Triton
    Asset Leasing Gmbh, et al., in No. 10-2771; and/or intervene into, join and otherwise adopt the Master Complaint
    [Rec. Doc. 879] for private economic losses (“B1 Bundle”) filed in MDL No. 2179 (10 md 2179); and/or intervene
    into, join and otherwise adopt the Master Complaint [Rec. Doc. 881] for post-explosion injuries (“B3 Bundle”)
    filed in MDL No. 2179 (10 md 2179).

    Last Name                                           First Name                                  Middle Name/Maiden                            Suffix


    Phone Number                                                                    E-Mail Address

    Address                                                                         City / State / Zip


    INDIVIDUAL CLAIM                                                                BUSINESS CLAIM

    Employer Name                                                                   Business Name

    Job Title / Description                                                         Type of Business

    Address                                                                         Address

    City / State / Zip                                                              City / State / Zip

    Last 4 digits of your Social Security Number                                    Last 4 digits of your Tax ID Number


    Attorney Name                                                                   Firm Name

    Address                                                                         City / State / Zip

    Phone Number                                                                    E-Mail Address


    Claim filed with BP?                                                            Claim Filed with GCCF?:         YES                   NO
                                     YES                   NO
    If yes, BP Claim No.:                                                           If yes, Claimant Identification No.:


    Claim Type (Please check all that apply):
            Damage or destruction to real or personal property                                 Fear of Future Injury and/or Medical Monitoring
            Earnings/Profit Loss                                                               Loss of Subsistence use of Natural Resources
            Personal Injury/Death                                                              Removal and/or clean-up costs
                                                                                               Other: ___________________________________________




1
  This form should be filed with the U.S. District Court for the Eastern District of Louisiana, 500 Poydras Street, New Orleans, Louisiana 70130, in Civil Action No.
10‐8888. While this Direct Filing Short Form is to be filed in CA No. 10‐8888, by prior order of the Court, (Rec. Doc. 246, C.A. No. 10‐2771 and Rec. Doc. 982 in MDL
2179), the filing of this form in C.A. No. 10‐8888 shall be deemed to be simultaneously filed in C.A. 10‐2771 and MDL 2179. Plaintiff Liaison Counsel, after being
notified electronically by the Clerk of Court of the filing of this Short Form, shall promptly serve this form through the Lexis Nexis service system on Defense Liaison.
                                                                                        1

         The filing of this Direct Filing Short Form shall also serve in lieu of the requirement of a Plaintiff to file a Plaintiff Profile Form.
Brief Description:

1.   For earnings/profit loss, property damage and loss of subsistence use claims, describe the nature of the injury. For claims
     involving real estate/property, include the property location, type of property (residential/commercial), and whether physical
     damage occurred. For claims relating to fishing of any type, include the type and location of fishing grounds at issue.




2.   For personal injury claims, describe the injury, how and when it was sustained, and identify all health care providers and
     employers 2008 to present and complete authorization forms for each.




3.   For post-explosion claims related to clean-up or removal, include your role in the clean-up activities, the name of your
     employer, and where you were working.




                                                                        2

     The filing of this Direct Filing Short Form shall also serve in lieu of the requirement of a Plaintiff to file a Plaintiff Profile Form.
Please check the box(es) below that you think apply to you and your claims:
Non-governmental Economic Loss and Property Damage Claims (Bundle B1)
        1.    Commercial fisherman, shrimper, crabber, or oysterman, or the owner and operator of a business involving fishing, shrimping,
              crabbing or oystering.

        2.    Seafood processor, distributor, retail and seafood market, or restaurant owner and operator, or an employee thereof.

        3.    Recreational business owner, operator or worker, including a recreational fishing business, commercial guide service, or charter
              fishing business who earn their living through the use of the Gulf of Mexico.

        4.    Commercial business, business owner, operator or worker, including commercial divers, offshore oilfield service, repair and
              supply, real estate agents, and supply companies, or an employee thereof.

        5.    Recreational sport fishermen, recreational diver, beachgoer, or recreational boater.

        6.    Plant and dock worker, including commercial seafood plant worker, longshoreman, or ferry operator.

        7     Owner, lessor, or lessee of real property alleged to be damaged, harmed or impacted, physically or economically, including
              lessees of oyster beds.

        8.    Hotel owner and operator, vacation rental owner and agent, or all those who earn their living from the tourism industry.

        9.    Bank, financial institution, or retail business that suffered losses as a result of the spill.

        10.   Person who utilizes natural resources for subsistence.

        11.   Other:

Post-Explosion Personal Injury, Medical Monitoring, and Property Damage Related to Cleanup (Bundle B3)
        1.    Boat captain or crew involved in the Vessels of Opportunity program.

        2.    Worker involved in decontaminating vessels that came into contact with oil and/or chemical dispersants.

        3.    Vessel captain or crew who was not involved in the Vessels of Opportunity program but who were exposed to harmful chemicals,
              odors and emissions during post-explosion clean-up activities.

        4.    Clean-up worker or beach personnel involved in clean-up activities along shorelines and intercoastal and intertidal zones.

        5.    Resident who lives or works in close proximity to coastal waters.

        6.    Other:



Both BP and the Gulf Coast Claims Facility (“GCCF”) are hereby authorized to release to the Defendants in MDL
2179 all information and documents submitted by above-named Plaintiff and information regarding the status of any
payment on the claim, subject to such information being treated as “Confidential Access Restricted” under the Order
Protecting Confidentiality (Pre-Trial Order No. 11), and subject to full copies of same being made available to both
the Plaintiff (or his attorney if applicable) filing this form and PSC through Plaintiff Liaison Counsel.


 Claimant or Attorney Signature



 Print Name



 Date




                                                                           3

    The filing of this Direct Filing Short Form shall also serve in lieu of the requirement of a Plaintiff to file a Plaintiff Profile Form.
                                    IN RE: OIL SPILL by “Deepwater Horizon”
MDL 2179 and Civil Action No. 10-2771                           SECTION: J                                             JUDGE CARL BARBIER
                                              PLAINTIFF PROFILE FORM [“PPF”]
  Last Name                                    First Name                               Middle/Maiden                                  Suffix

  Phone Number                                                          E-Mail Address

  Address                                                               City / State / Zip

  INDIVIDUAL CLAIM                                                      BUSINESS CLAIM
  Employer Name                                                         Business Name

  Job Title / Description                                               Type of Business

  Address                                                               Address

  City / State / Zip                                                    City / State / Zip

  Social Security Number                                                Tax ID Number

  Attorney Name                                                         Firm Name

  Address                                                               City / State / Zip

  Phone Number                                                          E-Mail Address

  Claim filed with BP?                                                  Claim Filed with GCCF?:         YES                   NO
                               YES                 NO
  If yes, BP Claim No.:                                                 If yes, Claimant Identification No.:

  Claim Type (Please check all that apply):       Damage or destruction to real or personal property;      Earnings/Profit Loss;
      Personal Injury/Death;     Fear of Future Injury and/or Medical Monitoring;       Loss of Subsistence use of Natural Resources;
          Removal and/or clean-up costs;          Other _______________________________________________________

  Original Case Caption                                                      Original Civil Action Number

  Originating Court                                                          EDLA Civil Action Number

  Please check the box(es) below that you think apply to you and your claims:
  Non-governmental Economic Loss and Property Damage Claims (Bundle B1)

     Commercial fisherman, shrimper, crabber, or oysterman, or the                Plant and dock worker, including commercial seafood plant worker,
     owner and operator of a business involving fishing, shrimping,               longshoreman, or ferry operator.
     crabbing or oystering.
                                                                                  Owner, lessor, or lessee of real property alleged to be damaged,
     Seafood processor, distributor, retail and seafood market, or                harmed or impacted, physically or economically, including lessees of
     restaurant owner and operator, or an employee thereof.                       oyster beds.
     Recreational business owner, operator or worker, including a                 Hotel owner and operator, vacation rental owner and agent, or all
     recreational fishing business, commercial guide service, or charter          those who earn their living from the tourism industry.
     fishing business who earn their living through the use of the Gulf of
     Mexico.                                                                      Bank, financial institution, or retail business that suffered losses as a
                                                                                  result of the spill.
     Commercial business, business owner, operator or worker, including
     commercial divers, offshore oilfield service, repair and supply, real        Person who utilizes natural resources for subsistence.
     estate agents, and supply companies, or an employee thereof.                 Other:
     Recreational sport fishermen, recreational diver, beachgoer, or
     recreational boater.

  Post-Explosion Personal Injury, Medical Monitoring, and Property Damage Related to Cleanup (Bundle B3)


     Boat captain or crew involved in the Vessels of Opportunity                  Clean-up worker or beach personnel involved in clean-up activities
     program.                                                                     along shorelines and intercoastal and intertidal zones.
     Worker involved in decontaminating vessels that came into contact            Resident who lives or works in close proximity to coastal waters.
     with oil and/or chemical dispersants.
                                                                                  Other:
     Vessel captain or crew who was not involved in the Vessels of
     Opportunity program but who were exposed to harmful chemicals,
     odors and emissions during post-explosion clean-up activities.
Brief Description:

For earnings/profit loss, property damage and loss of subsistence use claims, describe the nature of the injury. For claims
involving real estate/property, include the property location, type of property (residential/commercial), and whether physical
damage occurred. For claims relating to fishing of any type, include the type and location of fishing grounds at issue.




For personal injury claims, describe the injury, how and when it was sustained, and identify all health care providers and employers
2008 to present and complete authorization forms for each.




For post-explosion claims related to clean-up or removal, include your role in the clean-up activities, the name of your employer,
and where you were working.




Both BP and the Gulf Coast Claims Facility (“GCCF”) are hereby authorized to release to the Defendants in MDL 2179 all
information and documents submitted by above-named Plaintiff and information regarding the status of any payment on the claim,
subject to such information being treated as “Confidential Access Restricted” under the Order Protecting Confidentiality (Pre-Trial
Order No. 11), and subject to full copies of same being made available to both the Plaintiff (or his attorney if applicable) filing this
form and PSC through Plaintiff Liaison Counsel.

________________________________________________                        ___________________________________________
Claimant or Attorney Signature                                          Date
